UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
HABTAMU DANIEL,                           )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )   Civil Action No. 10-0345 (EGS)
                                          )
SOCIAL SECURITY ADMINISTRATION,           )
                                          )
            Defendant.                    )
_________________________________________ )


                                  MEMORANDUM OPINION

       On November 2, 2010, defendant filed a motion to dismiss. In its November 3, 2010

Order, the Court advised plaintiff, among other things, of his obligation to file an opposition or

other response to the motion. Further, the Order expressly warned plaintiff that, if he failed to

file his opposition by December 3, 2010, the Court would treat the motion as conceded. To date,

plaintiff neither has filed an opposition nor has requested additional time to do so. Accordingly,

the Court treats defendants’ motion as conceded.

       An Order accompanies this Memorandum Opinion.



                              SIGNED:         EMMET G. SULLIVAN
                                              United States District Judge

                              DATED:          December 10, 2010